OPINION OF THE COURT
G. ROBERT BARRON, Circuit Judge.
This cause came on for review upon Plaintiffs appeal from the County Court, Okaloosa County, the Court having reviewed the record *28on appeal, along with the transcript of the trial proceedings, finds as follows:
1. Appellant’s basis of appeal appears to be that the Trial Court found that Appellant entered a plea of nolo contendere and paid court costs in the case of State of Florida vs Clifford O. Watchous, and Appellant contends that he entered a plea of not guilty in the case. A review of the record indicates that the case of State of Florida vs Clifford O. Watchous was “disposed of’ by the payment of One Hundred Dollars ($100.00) court costs. The record is unclear as to the nature of Appellant’s plea in that case.
The Trial Court found also that the evidence was insufficient to prove the absence of probable cause in the criminal proceeding or the presence of malice in the Defendant’s actions in initiating the proceeding. There is sufficient evidence in the record to support the Trial Court’s finding of fact on that issue. Absent a finding of insufficient probable cause or, in the alternative, the presence of malice, the Plaintiff cannot succeed in a malicious prosecution action.
3. In that the record is unclear as to the nature of Plaintiff’s plea in the case of State of Florida vs Clifford O. Watchous, the Court finds that it is unnecessary to comment upon Appellant’s basis of appeal on that issue. It is therefore,
ORDERED AND ADJUDGED that the Lower Court’s finding is hereby affirmed.
DONE AND ORDERED in Chambers, Okaloosa County, Florida, this 1st day of March, 1990.